DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/23/2021

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. As labeled by examiner in fig. 4H below, Kim discloses conductive elements disposed on and electrically connected with the circuit structure, wherein the conductive elements are of a pillar-shaped structure and are positioned in and exposed from the strengthening structure.


    PNG
    media_image1.png
    710
    845
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20120133427.

    PNG
    media_image2.png
    539
    754
    media_image2.png
    Greyscale


a circuit structure 150 including a first side and a second side opposite to the first side, wherein either one of the first side (top side of 150) or the second side (bottom side) of the circuit structure 150 is used as a chip side (see 190 is another semiconductor chip 190 – par [0121]) for electronic components (190 and 100 and 160 or any other component can be placed on top of 150) to be placed thereon; and 
a strengthening structure (105/101/105) disposed on at least one of the first side and the second side of the circuit structure,
wherein the strengthening structure (101 and 105 which are isolation layers so) is free from being electrically connected with the circuit structure 150, and the strengthening structure includes a rigid layer (bottom 105) made an insulating material (prepreg 105 (or alternatively resist));

    PNG
    media_image1.png
    710
    845
    media_image1.png
    Greyscale




Regarding claim 2, fig. 4H of Kim discloses wherein the circuit structure includes at least one dielectric layer and a circuit layer (wirings in 150) formed on the at least one dielectric layer (that which isolates the wiring to prevent short circuit).

Regarding claim 3, fig. 4H of Kim discloses wherein the circuit structure 150 further includes a core layer 157 (a power unit) and the at least one dielectric layer and the circuit layer are formed on the core layer (see fig. 4H circuit configuration).

Regarding claim 4, fig. 4H of Kim discloses wherein the core layer 157 includes a plurality of conductive portions (see fig. 4h showing 157 connected to wirings on left and on the right) electrically connected with the circuit layer (the wirings in 150 are electrically connected to 153).

Regarding claim 5, fig. 4H of Kim discloses wherein the conductive portions each include a single pillar (as shown in fig. 4H showing 157 connected to the wirings and the wirings make 90 degree bend which form pillars).

Regarding claim 6, fig. 4H of Kim discloses wherein the conductive portions are conductive through holes (see fig. 4H showing the wirings which necessary are through holes through 150 to connect down through 150).



Regarding claim 9, fig. 4H of Kim discloses wherein the insulating portion 101 includes a bonding layer (top surface layer of 101) bonded to the circuit structure and a protective layer (bottom surface of 101) covering the rigid layer (bottom 105).

Regarding claim 12, fig. 4H of Kim discloses wherein the circuit structure is of a coreless type (see there are no wire bonding cord).

Regarding claim 13, fig. 4H of Kim disclose an electronic package, comprising: 
the flip-chip package substrate of claim 1; and 
an electronic component 190 disposed on at least one of the first side and the second side of the circuit structure.

Regarding claim 14, fig. 4H of Kim discloses further comprising an encapsulating layer 180 disposed on the circuit structure, wherein the encapsulating layer covers and is bonded to the electronic component.

Regarding claim 15, fig. 4H of Kim discloses wherein the circuit structure includes at least one dielectric layer (insulation layer between 153/155/157/159) and a circuit layer (dotted wirings in 150) formed on the at least one dielectric layer.



Regarding claim 18, fig. 4H of Kim discloses wherein the strengthening structure further includes an insulating portion (bottom portion of 101), and the rigid layer is bonded onto the circuit structure by the insulating portion.

Regarding claim 19, fig. 4H of Kim discloses wherein the insulating portion includes a bonding layer (top surface portion of layer 101) bonded to the circuit structure and a protective layer 180 covering the rigid layer.

Regarding claim 21, fig. 4H of Kim discloses wherein the circuit structure is of a coreless type (no wire bonding cord).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 17, fig. 4H of Kim does not discloses wherein the conductive portions each are a conductive through hole, a single pillar, or a plurality of stacked pillars in contact with one another.
However, it would have been obvious to form a package of Kim comprising wherein the conductive portions each are a plurality of stacked pillars in contact with one another in order to connect interior component of 155 to the external surface contacts as shown in fig. 4H configuration of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829